Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 11/09/2020.
Claims 1-17, 20-21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020, 12/27/2020 has been placed in record and considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this case, claims 18 and 19 are missing from the set of claims.  For examination, purposes the claims would be considered as Canceled.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 14-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Quoc et al. (US 2008/0235084 A1) in view of Garcia et al. (US 2012/0278387 A1) in further view of Grossman et al. (US 2014/0282192 A1).
Regarding claim 1, Quoc discloses a method of operating a server (fig. 1: Event Sharing Server (ESS)), the method comprising: 
receiving, from a first device, a first sharing pool initiation request, the first sharing pool initiation request comprising first event information (fig. 4-7, [0033], [0102], [0107]-[0108]:  request to create an event for sharing content (e.g. photographs) with other members); 
(fig. 4-7, [0102]-[0103], [0107]: event created), the first sharing pool including the first device of a plurality of devices ([0033], [0102], [0107]-[0108]);
receiving, from a second device, a second sharing pool initiation request, the second sharing pool initiation request comprising second event information (fig. 4-6, [0094]:  user may create the event. In response, block 404 may then be performed. [0075]:  creating an event and receiving event information);
in response to determining that the first sharing pool and the pending second sharing pool would overlap ([0078], [0083]:  determined whether the characteristics of the event matches the other characteristics of the other event.  It is determined whether the other event is a currently ongoing event), providing a notification to the second device identifying the first sharing pool ([0084]:  a suggestion to combine the event and the other event may be sent to a user. The suggestion may include the name of the other event, the characteristic of the other event, an identity of a member who created the other event); 
receiving, from the second device, an indication that the second sharing pool initiation request is to be aborted ([0084]:  The suggestion may enable the user to move the members of the event to the other event, change the characteristics of the other event based at least in part on the characteristic of the event, send a request to an owner of the other event to combine the event and the other event, or the like (i.e. abort). 
However, Quoc does not disclose providing, to the second device, an invitation to join the first sharing pool; and receiving, from the second device, an invitation acceptance to join the first sharing pool, the geographical boundary information controlling which content is linked to the first sharing pool.
([0031]-[0032]: The event tagging process may also prompt the users to be added to this event and/or to create a separate event that is related to the event created by the event organize); and receiving, from the second device, an invitation acceptance to join the first sharing pool ([0016]:  The invited users may receive invitations to the event and respond (such as by accepting the invitation or declining it), the geographical boundary information controlling which content is linked to the first sharing pool ([0026]:  the event tagging process can access user profile database 101 based on the user identifiers, location data and time stamp data of the uploading requests, to identify a subset of users who are within one or two degrees of separation from each other, and are requesting to upload image files from locations within a quarter-mile radius, and within a sliding window of +/−30 minutes).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc to comprise “providing, to the second device, an invitation to join the first sharing pool; and receiving, from the second device, an invitation acceptance to join the first sharing pool, the geographical boundary information controlling which content is linked to the first sharing pool” taught by Garcia.
One of ordinary skilled in the art would have been motivated because it would have enabled the user to join an existing event (Garcia, [0021]).  
However, Quoc-Garcia does not disclose associating the first sharing pool with a single reference position device, the first sharing pool being a movable sharing pool that changes geographical boundary information over time in response to changes in geographical position of the single reference position device.
([0038], [0152]:  Other passengers on the same cruise may be considered co-members of the organization 290, and therefore the server 180 can facility sharing of content and event definitions among co-members and the organization as described above. In FIG. 23, cruise photographs 2360 taken by other guests can be reviewed by the user 260 and included in interface 2300.  [0146]-[0147]:  monitor location of mobile device), the first sharing pool being a movable sharing pool that changes geographical boundary information over time in response to changes in geographical position of the single reference position device (([0146]-[0147]: For each of the relevant events 2050 listed, the user is requested to enter a date and time for the event 2050, and a location for the event. For instance, for the Board Ship event 2052, the user indicated that this will occur on Dec. 24, 2013 at 10:15 am at San Juan cruise ship dock number 3. A trigger is arriving at dock number three of the San Juan cruise ship port. In this case, the trigger 2102 is the arrival at a particular geographic area. The trigger 2102 can be defined as a geo-fence, in which the GPS sensor 158 (or other location sensors 150) monitors the location of the mobile device 100 and responds when the mobile device is at or near the predetermined location. In the examples of suggested content 2110, when the mobile device approaches dock #3 of the San Juan cruise ship port, the media organization app 134 will alert the user (using, for example, an audible sound or a vibration) and show to the user on display 110 a request to obtain the suggested content 2110).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia to comprise “associating the first sharing pool with a single reference position device, the first sharing pool being a movable sharing pool that changes geographical boundary information over time in 
One of ordinary skilled in the art would have been motivated because it would have enabled to group event information based on theme of the event, such as cruise trip (Grossman, [0141]).  

Regarding claim 2, Quoc-Garcia-Grossman discloses the method of claim 1 further comprising: in response to determining that the first sharing pool and the pending second sharing pool would not overlap: initiating a second sharing pool (Quoc, [0091], [0102]).

Regarding claim 14, Quoc-Garcia-Grossman discloses the method of claim 1, further comprising: associating, with the first sharing pool, a textual tag, wherein a plurality of sharing pools is associated with the first sharing pool, and the textual tag is unique among the plurality of sharing pools (Garcia, [0024]-[0025], [0027]:  the event tagging process can access location database 105 and based on the common location, identify a location or a place (e.g., a coffee shop, a ball park, a beach) near the common location, and create an event tag); providing, to a second device present at the first sharing pool, information identifying the textual tag (Garcia, [0029]:  the event tagging process may suggest the first event tag to the subset of users); receiving, from the second device present at the first event, an image captured at the first event, and information reflecting that the textual tag is associated with the image captured at the first event (Garcia, [0029], [0031]:  if one or more users of the subset of users confirm the first event tag, the event tagging process may associate the first event tag to the one or more available image files from the subset of users); and storing the image and the textual tag (Garcia, [0030]:  event tagging process may store the tagged image files in a data store. For example, the event tagging process can store the tagged image files uploaded to the social networking system by the media-uploading tool in media database 105). The same rationale applies as in claim 1.

Regarding claim 15, Quoc-Garcia-Grossman discloses the method of claim 14 wherein associating, with the first sharing pool, the textual tag further comprising: selecting, by the server, the textual tag to be one of: unique among the first event, unique among all events associated with the first sharing pool, unique among all events having been operated by the server, and unique among all sharing pools having been operated by the server (Garcia, [0029]:  event tagging process may configure the event based on the first event tag to be unique to the subset of users). The same rationale applies as in claim 14.

Regarding claim 16, Quoc-Garcia-Grossman discloses the method of claim 15 wherein the textual tag is a social networking service messaging label (Garcia, [0023]:  Some examples of tags of a media file are author, title, comments, event names, time, location, names of people appearing in the media file, or user comment). The same rationale applies as in claim 14.

Regarding claim 20, Quoc discloses server device comprising: a communications interface operable to: couple a first device of a plurality of devices and a second device to the server device over a network; and a processor and a memory operable associated with the communications interface and operable to ([0043], [0064]:  ESS 106 may be configured to create an event group and to share content with the members of the group. ESS 106 may receive from various participants in the event, content, and other social networking information, including information associated with event, messages, or the like);
receive, from the first device, a first sharing pool initiation request, the first sharing pool initiation request comprising first event information (fig. 4-7, [0033], [0102], [0107]-[0108]:  request to create an event for sharing content (e.g. photographs) with other members); 
initiate a first sharing pool based on the first event information, the first sharing pool associated with the first device (fig. 4-7, [0102]-[0103], [0107]: event created); 
receive, from the second device, a second sharing pool initiation request, the second sharing pool initiation request comprising second event information (fig. 4-6, [0094]:  user may create the event. In response, block 404 may then be performed. [0075]:  creating an event and receiving event information); and
in response to determining that the first sharing pool and a pending second sharing pool would not overlap, initiate the pending second sharing pool. ([0043], [0078], [0083]:  ESS 106 may be configured to create an event group and to share content with the members of the group. [0084]:  if there is a match between events, the matched events are combined).
However, Quoc does not disclose the geographical boundary information controlling which content is linked to the first sharing pool.
In an analogous art, Garcia discloses the geographical boundary information controlling which content is linked to the first sharing pool ([0026]:  the event tagging process can access user profile database 101 based on the user identifiers, location data and time stamp data of the uploading requests, to identify a subset of users who are within one or two degrees of separation from each other, and are requesting to upload image files from locations within a quarter-mile radius, and within a sliding window of +/−30 minutes).

One of ordinary skilled in the art would have been motivated because it would have enabled the user to join an existing event (Garcia, [0021]).  
However, Quoc-Garcia does not disclose associating the first sharing pool with a single reference position device, the first sharing pool being a movable sharing pool that changes geographical boundary information over time in response to changes in geographical position of the single reference position device.
In an analogous art, Grossman discloses associating the first sharing pool with a single reference position device ([0038], [0152]:  Other passengers on the same cruise may be considered co-members of the organization 290, and therefore the server 180 can facility sharing of content and event definitions among co-members and the organization as described above. In FIG. 23, cruise photographs 2360 taken by other guests can be reviewed by the user 260 and included in interface 2300.  [0146]-[0147]:  monitor location of mobile device), the first sharing pool being a movable sharing pool that changes geographical boundary information over time in response to changes in geographical position of the single reference position device (([0146]-[0147]: For each of the relevant events 2050 listed, the user is requested to enter a date and time for the event 2050, and a location for the event. For instance, for the Board Ship event 2052, the user indicated that this will occur on Dec. 24, 2013 at 10:15 am at San Juan cruise ship dock number 3. A trigger is arriving at dock number three of the San Juan cruise ship port. In this case, the trigger 2102 is the arrival at a particular geographic area. The trigger 2102 can be defined as a geo-fence, in which the GPS sensor 158 (or other location sensors 150) monitors the location of the mobile device 100 and responds when the mobile device is at or near the predetermined location. In the examples of suggested content 2110, when the mobile device approaches dock #3 of the San Juan cruise ship port, the media organization app 134 will alert the user (using, for example, an audible sound or a vibration) and show to the user on display 110 a request to obtain the suggested content 2110).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia to comprise “associating the first sharing pool with a single reference position device, the first sharing pool being a movable sharing pool that changes geographical boundary information over time in response to changes in geographical position of the single reference position device” taught by Grossman.
One of ordinary skilled in the art would have been motivated because it would have enabled to group event information based on theme of the event, such as cruise trip (Grossman, [0141]).  

Regarding claim 21; the claim are interpreted and rejected for the same reason as set forth in claim 20.

Claim 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quoc in view of Garcia in view of Grossman, as applied in claim 1, in further view of Olliphant (US 2013/0290188 A1)
Regarding claim 3, Quoc-Garcia-Grossman discloses the method of claim 1.

In an analogous art, Olliphant discloses wherein the invitation comprised of three or more: information identifying altitudinal boundaries of the first sharing pool, information identifying status of the first sharing pool ([0187]:  Pre-event text: In some embodiments, between ten minutes and two hours before the event, the scheduling server 106 sends a text reminder to users who have accepted), information identifying an initiation policy of the first sharing pool ([0075], [0146]: start time or the end time of the event is adjusted for one or more of the plurality of participants based on the predicted travel time for the respective participant to the event location), and information identifying a termination policy of the first sharing pool ([0146]:  Minimum number of attendees: The organizer can decide on a minimum number of acceptances required for an event to take place. In the event that fewer than the minimum number of attendees joins, then the event is cancelled with cancellation notices going out to those who had accepted the event).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein the invitation comprised of three or more: information identifying altitudinal boundaries of the first sharing pool, information identifying status of the first sharing pool, information identifying an initiation policy of the first sharing pool, and information identifying a termination policy of the first sharing pool” taught by Olliphant.
(Olliphant, [0003]).  

Regarding claim 8, Quoc-Garcia-Grossman discloses the method of claim 1.
However, Quoc-Garcia-Grossman does not disclose wherein information associated with the first sharing pool is comprised of three or more of: information identifying event altitudinal boundaries, information identifying a moderator of the first sharing pool, information identifying an initiation policy of the first sharing pool, information identifying a termination policy of the first sharing pool, and information identifying the single reference position device for the first sharing pool.
In an analogous art, Olliphant discloses wherein information associated with the first sharing pool is comprised of three or more of: information identifying event altitudinal boundaries, information identifying a moderator of the first sharing pool ([0118]-[0119]:  Groups can be set up so that particular hosts or organizers have administrative rights over a particular geographic area. If the organizer of the current event has been given these administrative rights over one or more geographic areas for one or more groups, then the organizer has the ability to invite those group members who have listed an address in their profile which lies within those areas), information identifying an initiation policy of the first sharing pool,  information identifying a termination policy of the first sharing pool ([0075], [0146]:  Minimum number of attendees: The organizer can decide on a minimum number of acceptances required for an event to take place. In the event that fewer than the minimum number of attendees joins, then the event is cancelled with cancellation notices going out to those who had accepted the event), and information identifying the single reference position device for the first sharing pool.
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein information associated with the first sharing pool is comprised of three or more of: information identifying event altitudinal boundaries, information identifying a moderator of the first sharing pool, information identifying an initiation policy of the first sharing pool,  information identifying a termination policy of the first sharing pool, and information identifying the single reference position device for the first sharing pool” taught by Olliphant.
One of ordinary skilled in the art would have been motivated because it would have enabled to create and organize events (Olliphant, [0003]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quoc in view of Garcia in view of Grossman, as applied to claim 1, in further view of Steiner et al. (US 2012/0213404 A1).
Regarding claim 4, Quoc-Garcia-Grossman discloses the method of claim 1.
However, Quoc-Garcia-Grossman does not disclose wherein determining that the first sharing pool and the pending second sharing pool would overlap further comprises: performing a first comparison of first geographical boundary information of the first event information and second geographical boundary information of the second event information; based on the first comparison, determining that geographic boundaries of the first sharing pool and the pending second sharing pool would overlap; performing a second comparison of first temporal boundary 
In an analogous art, Steiner discloses wherein determining that the first sharing pool and the pending second sharing pool would overlap further comprises: performing a first comparison of first geographical boundary information of the first event information and second geographical boundary information of the second event information ([0006], [0028]-[0029]:  the first image data includes first geo-location data and the second image data includes second geo-location data; comparing the first image data and the second image data includes;
based on the first comparison, determining that geographic boundaries of the first sharing pool and the pending second sharing pool would overlap ([0006]: determining a distance between the first geo-location and the second geo-location, and determining that the distance is less than a threshold distance; and determining a coincident event); 
performing a second comparison of first temporal boundary information of the first event information and second temporal boundary information of the second event information ([0006], [0028], [0029]:  the second user is a member of a social network of a person determined to be in the first image; the first image data includes a first timestamp and the second image data includes a second timestamp; comparing the first image data and the second image data includes); 
 ([0006], [0027]: determining a difference between the first timestamp and the second timestamp, and determining that the difference is less than a threshold difference); and 
based on determining that the geographic boundaries of the first sharing pool and the pending second sharing pool would overlap and the temporal boundaries of the first sharing pool and the pending second sharing pool would overlap, determining that the first sharing pool and the pending second sharing pool would overlap ([0027]-[0029]: determining a coincident event based on geographic and time information).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein determining that the first sharing pool and the pending second sharing pool would overlap further comprises: performing a first comparison of first geographical boundary information of the first event information and second geographical boundary information of the second event information; based on the first comparison, determining that geographic boundaries of the first sharing pool and the pending second sharing pool would overlap; performing a second comparison of first temporal boundary information of the first event information and second temporal boundary information of the second event information; based on the second comparison, determining that temporal boundaries of the first sharing pool and the pending second sharing pool would overlap; and based on determining that the geographic boundaries of the first sharing pool and the pending second sharing pool would overlap and the temporal boundaries of the first sharing pool and the pending second sharing pool would overlap, 
One of ordinary skilled in the art would have been motivated because it would have enabled to determine based on location and time overlap event (Steiner, [0027]-[0029]).  

Claims 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Quoc in view of Garcia in view of Grossman, as applied to claim 1, in further view of Caspi et al. (US 2005/0068227 A1).
Regarding claim 5, Quoc-Garcia-Grossman discloses the method of claim 1, further comprising, receiving a current geographic position of the single reference position device (Grossman, [0146]-[0147]:  GPS location of mobile device); and in response to determining that the current geographic position of the single reference position device has changed, updating geographical boundary information of the first sharing pool (Grossman, [0146]-[0147]:  trigger when arriving at a location (e.g. dock)).
However, Quoc-Garcia-Grossman does not disclose further comprising: receiving information identifying the reference position device.
In an analogous art, Caspi discloses further comprising: receiving information identifying a reference position device ([0124]:  a device identification 1404 identifying the transmitting device. [0097]:  The location control unit 162 can then store the new location information in the presence-location database 404).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to 
One of ordinary skilled in the art would have been motivated because it would have enabled to determine whether or not there is been a change in position of an identified device (Caspi, [0131]).  

Regarding claim 6, Quoc-Garcia-Grossman-Caspi discloses the method of claim 5, wherein the single reference position device is operated on a cruise ship (Grossman [0147]:  monitors the location of the mobile device 100 and responds when the mobile device is at or near the predetermined location. In the examples of suggested content 2110, when the mobile device approaches dock #3 of the San Juan cruise ship port, the media organization app 134 will alert the user (using, for example, an audible sound or a vibration) and show to the user on display 110 a request to obtain the suggested content).  The same rationale applies as in claim 1.

Regarding claim 7, Quoc-Garcia-Grossman-Caspi discloses the method of claim 5,  wherein the reference position device is operated on a car trip (Grossman, [0037]:  For instance, the media organization app 134 might be monitoring the GPS sensor 158 and accelerometer 160 during a family driving vacation from Chicago, Ill. to Yellowstone National Park in Wyoming. The accelerometer 160 can indicate when the family car stops, and then determine the location of the mobile device 100 using the GPS sensor 158). The same rationale applies as in claim 1.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Quoc in view of Garcia in view of Grossman, as applied to claim 1, in further view of Blom (US 2013/0290439 A1). 
Regarding claim 9, Quoc-Garcia-Grossman discloses the method of claim 1.
However, Quoc-Garcia-Grossman does not discloses wherein the first device is within a geographical area indicated by the first event information at a time the first sharing pool initiation request information is received.
In an analogous art, Blom wherein the wherein the first device is within a geographical area indicated by the first event information at a time the first sharing pool initiation request information is received (fig. 7, [0084]:  textual communication message 700 by a user associated with an event at a geo-location, according to one embodiment. In use case scenario, system 100 may analyze the text message 701 (e.g., SMS) to determine one more contextual information such as location information 703 identified by a user and/or determined by the system 100 (e.g., GPS location) and additional information items included in 705).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein the wherein the first device is within a geographical area indicated by the first event information at a time the first sharing pool initiation request information is received” taught by Blom.
One of ordinary skilled in the art would have been motivated because it would have enabled to associate a user location with an event (Blom, [0084]).  

Regarding claim 10, Quoc-Garcia-Grossman discloses the method of claim 1.

In an analogous art, Blom wherein the first device is not within a geographical area indicated by a first event information at a time the first sharing pool initiation request is received ([0037]:  a user (e.g., a posting user) may send a communication message to a social networking site about an event at a certain geo-location, wherein the user currently is at a different geo-location (e.g., remote) than the event geo-location).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein the first device is not within a geographical area indicated by a first event information at a time the first sharing pool initiation request is received” taught by Blom.
One of ordinary skilled in the art would have been motivated because it would have enabled to associate a user location with an event at a different location (Blom, [0037]).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Quoc in view of Garcia in view of Grossman, as applied to claim 1, in further view Lior et al. (US 2015/0019523 A1).
Regarding claim 11, Quoc-Garcia-Grossman discloses the method of claim 1.
However, Quoc-Garcia-Grossman does not disclose wherein temporal boundary information indicated in the first event information represents a past time period.
 ([0010], [0038]:  media from past event).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein temporal boundary information indicated in the first event information represents a past time period” taught by Lior.
One of ordinary skilled in the art would have been motivated because it would have enabled view media of past events (Lior, [0038]).  

Regarding claim 12, Quoc-Garcia-Grossman discloses the method of claim 1.
However, Quoc-Garcia-Grossman does not discloses wherein temporal boundary information indicated in the first event information represents a future time period.
In an analogous art, Lior discloses wherein temporal boundary information indicated in the first event information represents a future time period ([0044]:  future events to attend).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein temporal boundary information indicated in the first event information represents a future time period” taught by Lior.
One of ordinary skilled in the art would have been motivated because it would have enabled identify future events for the user to attend (Lior, [0058]).  

Regarding claim 13, Quoc-Garcia-Grossman discloses the method of claim 1.

In an analogous art, Lior discloses wherein temporal boundary information indicated in the first event information represents a time period containing a current time ([0057]:  event with current time).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein temporal boundary information indicated in the first event information represents a time period containing a current time” taught by Lior.
One of ordinary skilled in the art would have been motivated because it would have enabled identify current events for the user to attend (Lior, [0058]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quoc in view of Garcia in view of Grossman, as applied to claim 1, in further view of Padmanabhan et al. (US 2013/0117365 A1).
Regarding claim 17, Quoc-Garcia-Grossman discloses the method of claim 1.
However, Quoc-Garcia-Grossman does not disclose wherein determining that the first sharing pool and the pending second sharing pool would overlap further comprises: comparing the first event information to the second event information to determine whether a first event and a second event would overlap includes comparing geographical boundaries, temporal boundaries, and altitudinal boundaries of the first event information to the second event information to determine that each overlap.
altitudinal boundaries of the first event information to the second event information to determine that each overlap ([0101]-[0102]:  by using GPS data and time data available at the mobile device at the time an image is captured, an image uploaded to the media-sharing server can include data indicating the longitude and latitude (and, in some cases, the altitude), as well as the time at which the image or video was captured).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Quoc-Garcia-Grossman to comprise “wherein determining that the first sharing pool and the pending second sharing pool would overlap further comprises: comparing the first event information to the second event information to determine whether a first event and a second event would overlap includes comparing geographical boundaries, temporal boundaries, and altitudinal boundaries of the first event information to the second event information to determine that each overlap” taught by Padmanabhan.
One of ordinary skilled in the art would have been motivated because it would have enabled to cluster media capture at the same event (Padmanabhan [0102]).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Arrawsvuori et al., US 2010/0130226 A1: Determination of Event of Interest.
Cok et al., US 2013/0129232 A1: Group Method for Making Event Related Media Collection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446